EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Stanford (Reg. No. 74,391) on 09 June 2022.

The application has been amended as follows: 
Claim 1 is amended as follows:
“a frequency alternating current” in line 5 is amended to --an alternating current having a frequency--
Claim 4 is amended as follows:
“the zero signal that is greater than” in line 9 is amended to --the zero signal being greater than--
“the instantaneous value of the current” in line 9 is amended to --an instantaneous value of the current--
Claim 6 is amended as follows:
“-of the duty cycle” in line 2 is amended to --of the duty cycle-- (the hyphen before “of” is removed)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Yates et al. (US 2015/0265347), Colinet et al. (US 2012/0206177), and Ashley (GB 2027295-A), fails to reasonably teach or suggest a switch unit configured to control the supply of the pulsed DC voltage to the low-pass filter so that the low-pass filter is only supplied with the pulsed DC voltage when the voltage generator is switched on, and not when the voltage generator is switched off when considered in combination with the additional claim limitations. Ashley teaches producing pulsed DC voltage with pulse widths corresponding to zero crossings of a sensed signal (see Ashley pg. 3, lines 21-45), however Ashley fails to teach specified claim language above when considered alone or in any proper combination with the additional prior art references. In particular, Applicant’s remarks filed 23 March 2022 (see pgs. 6-7) directed to this limitation are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794 

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794